Citation Nr: 1750227	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1983 to September 2003. 

This matter comes on appeal before the Board of Veterans' Affairs (Board) from a December 2011 rating decision by the Department of Veteran's Affairs, Regional Office, located in St. Petersburg, Florida (RO), which denied a claim for an increased initial rating for post-surgical hernia to the abdominal wall. 

In August 2014, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In July 2016, the Board found that the claim for entitlement to TDIU had been inferred by the record, and was considered part and parcel to the claim for increased initial rating on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board denied entitlement to initial disability rating in excess of 20 percent for service-connected post-surgical hernia to the abdominal wall and remanded the claim for TDU for additional development. 

The Veteran's representative submitted an August 2017 waiver of initial consideration of additional evidence associated with the claims folder since an October 2016 supplemental statement of the case (SSOC). 


FINDINGS OF FACT

1.  The Veteran has been in receipt of a combined disability rating of 100 percent for his service-connected disabilities throughout the pendency of the period on appeal.  

2.  The Veteran does not have a single service-connected disability alone that has rendered him unable to secure and follow substantially gainful employment.  

CONCLUSION OF LAW

The criteria for entitlement to a TDIU based on a single service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2011 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696  (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

2.  TDIU 

The Veteran is seeking entitlement to a total disability evaluation based on individual unemployability (TDIU).  The Veteran has been in receipt of a combined total rating for his service-connected disabilities since October 4, 2010. 

Initially, the Board notes that the Veteran's representative has asserted that entitlement to a TDIU is warranted from August 2005.  See July 2017 informal hearing presentation.   While the record shows that the Veteran had previously filed a claim for entitlement to a TDIU in September 2006, the claim was denied in unappealed January 2007 rating decision.  The current claim for TDIU on appeal arises from an April 2011 original claim. 

As noted in the Introduction, the current appeal involving entitlement to a TDIU arose from a December 2011 rating decision that denied an initial rating in excess of 20 percent for post-surgical hernia of the abdominal wall.  The 2011 rating decision shows the Veteran's claim for service connection had been received in April 2011.  Notably, the effective date of any higher evaluation, including a TDIU, of an initial rating following the award of service connection cannot precede the date of the receipt of the original claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  As such, the period of entitlement considered herein cannot proceed April 2011, which comes after his receipt of a total (100 percent) schedular disability evaluation from October 2010.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the rating schedule means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See id., (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114 (s).  Thus, VA must consider a TDIU claim despite the existence of a schedular total rating for the purpose of supporting an award special monthly compensation under 38 U.S.C.A. § 1114 (s).

Here, the Board has reviewed all the available evidence and concludes that a preponderance of the evidence does not support a finding that the Veteran is rendered unemployable due a single service-connected disability alone.  Rather, the competent evidence of record demonstrates that the Veteran has maintained full time employment despite the severity of his combined service-connected disabilities. 

The Veteran is in receipt of the following service-connected disabilities: obstructive sleep apnea, rated as 50 percent disabling; generalized anxiety disorder, rated as 30 percent disabling; lumbar strain, rated as 20 percent disabling; cervical spine disability, rated as 20 percent disabling; left and right shoulder disabilities, each rated as 20 percent disabling; post-surgical hernia, rated as 20 percent disabling; right and left knee disabilities, each rated as 10 percent disabling; right and left lower extremities radiculopathy, each rated as 10 percent disabling; GERD, rated as 10 percent disabling; residuals of a fractured right great toe, rated as 10 percent;  residuals of stomach tumor, rated as 10 percent disabling; and right and left elbow disabilities and headaches, each rated as noncompensable.  

Initially, the Board notes that the Veteran has not identified a single service-connected disability that alone precludes his employability.  In this regard, the Veteran did not respond to an August 2017 notice letter seeking his assistance in obtaining records that support claim for a TDIU. Instead, the evidence of record shows that the Veteran has consistently reported that his multiple service-connected disabilities, taken together, impeded his ability to work. See Application for Increased Compensation Based on Individual Unemployability received in October 2010, September 2011 and January 2012 statements in support of the case, as well as the July 2017 informal hearing presentation. 

In his Application for Increased Compensation Based on Individual Unemployability, the Veteran stated that he was no longer able to work because of his service-connected shoulders, back, knees, and anxiety disabilities.  He became too disabled to work in August 2009 following the surgery to remove a stomach tumor.  The Veteran stated that he had physical limitations from lifting, bending, sitting, and standing for prolonged periods as well as other limitations that prevent him finding employment because of his multiple service-connected disabilities.  

A review of the Veteran's VA rehabilitation vocational and education folder does not show that the Veteran was considered unable to work because of a single service-connected disability.  Rather, in a December 2012 VA rehabilitation closure statement, it was noted that the Veteran had been working full time as a permanent substitute teacher position since February 2012 and he earned a monthly salary of $1600.  The VA rehabilitation counselor found that the Veteran had successfully returned to the workforce.  

The Board notes that subsequent documents in the claims folder reflect that the Veteran has maintained his full time employment as permanent substitute teacher.  See September 2014 Board hearing transcript, page 5, as well as VA treatment records dated from June 2014 to February 2016. 

Moreover, a review of the medical evidence of record does not show that the Veteran has a single service-connected disability that alone precludes his ability work.  Rather, these records show that the combination of the Veteran's service-connected disabilities together has impacted his ability work. 

In a March 2011 VA psychiatric examination report, the VA examiner found that based on review of the record and findings from clinical evaluation, the Veteran's anxiety disability did not result in symptoms severe enough to interfere with his occupational functioning.  A March 2012 VA psychiatric examination report shows that the Veteran's psychiatric disability only resulted in decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  There was no evidence to indicate that his psychiatric disability precluded his employability. 

An October 2011 VA general medical examination report shows that the Veteran reported that he had been unable to work since 2006.  The Veteran reported that his combined mental health and physical disabilities impacted his ability to work.  Based on a review of the clinical findings on examination, the VA examiner found that the Veteran's medical conditions, including sleep apnea, arthritis in both shoulders, and residuals of stomach tumor, would impact his daily activities of living.  

January 2012 VA examination reports show that the VA examiner concluded that because of the severity of his service-connected spine, knee, and shoulder disabilities, the Veteran was unable to work as a laborer, but he was not precluded from sedentary employment.  

An August 2015 VA examination report shows that the Veteran's residuals of stomach cancer limited the Veteran's ability to lift greater than 20 pounds and he was unable to perform prolonged lifting, bending, and twisting movements.  This report did not demonstrate that the Veteran was unable to work solely because of his service-connected residuals of stomach cancer, to include post-surgical hernia. 

Having reviewed the above evidence, the Board finds that the weight of the evidence demonstrates that the Veteran is not unemployable due to a single service-connected disability alone.  At most, the evidence of record demonstrates that his combined service-connected disabilities impact his ability to work.  None of the competent medical evidence of record demonstrates that one of his disabilities alone is sufficiently severe as to render the Veteran unable to find or maintain substantially gainful employment.  Rather, the Veteran has maintained his full time employment despite the severity caused by the combination of his service-connected disabilities. 

Accordingly, since the Veteran is already rated as 100 percent disabling during the period on appeal and is not unemployable due to any one service connected disability alone, TDIU is denied.


ORDER

Entitlement to a TDIU based on a single service-connected disability is denied



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


